Title: James Madison to Thomas Jefferson, 12 June 1809
From: Madison, James
To: Jefferson, Thomas


          Dr Sir  Washington June 12. 1809
          The Pacific has just returned from G.B. bringing the accts to be seen in the Newspapers. The communications from Pinkney add little to them. The new orders, considering the time, and that the act was known on the passage of which the instructions lately executed by Erskine, were predicated, present a curious feature in the conduct of the B Cabinet. It is explained by some at the expence of its sincerity. It is more probably ascribed, I think to an awkwardness in getting out of an awkward situation, and to the policy of witholding as long as possible from France, the motive of its example, to have advances on her part towards adjustment with us. The crooked proceeding seems to be operating as a check to the extravagance of credit to the late given to G.B. for her late arrangement with us; and so far may be salutary.
          Be assured of my constant affectionJames Madison
        